Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ amendment filed 04/02/2021 is acknowledged.
The rejection of claims 1-31 under 35 U.S.C. 112(b) is withdrawn per claim amendments and claim cancellations. 
Claims 2-16, 22, 30 are cancelled.
New claims 32-34 have been added.
Claims 1, 17-21, 23-29, 31-34 are being considered on the merits. 
Claim Objections
Claim 33 is objected to for repeating “rice”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17-21, 23-24, 28, 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lestiyani et al. (J. Food Nut. Disor., 3:2 (2014, hereinafter R1).

Amended claim 1 is a plant-based yogurt analog comprising a plant protein (1-10 wt.%). New claim 34 is limited to the use of pea proteins in the claimed yogurt analogue.
Claims 1, 17-21, 23, 24, 28, 31, 32 - R1 discloses a plant based yogurt analog comprising soy-corn milk and soy protein isolate. The product comprises oil, plant protein from soybeans and corn and soy protein isolate (2.5%).  The composition further comprises sugar (7%) and xanthan gum (0.03%). The plant-based yogurt is fermented by L. bulgaricus and St. thermophilus. (page 1, right col. Materials and methods)
Claims 17-22 – R1 discloses the pH and total acidity (percent) of the yogurt product for different combinations of soybean and corn (Table 1). Present claims 17-22 are limited to protein concentration and lactic acid content of the fermented product. Since R1 teaches of incorporating a plant protein isolate in the yogurt analog, increasing or decreasing the protein concentration would have been a modification of R1’s teachings well within one’s ordinary skill in the art. The concentration of lactic acid in the final product depends on the duration of the fermentation process and the availability of fermentable sugars. The higher the concentration of fermentable sugars and the longer the duration of the fermentation, the higher would be the lactic acid concentration. 
The yogurt product disclosed by R1 comprises soybean protein, corn protein provided by soy-corn milk. Additionally the product comprises 2.5% soybean protein isolate, therefore, the total protein content will overlap the ranges of proteins content recited in claims 17-22.  
Claims 25-27, 29  are rejected under 35 U.S.C. 103 as being unpatentable over Lestiyani et al. (J. Food Nutr. Disor., 3:2 (2014), hereinafter R1) in view of Fridman (US 3,950,544; hereinafter R2)
The disclosure of R1 is incorporated by reference as outlined above.
The plant based yogurt analog of R1 does not comprise certain additives/ingredients. 
R2 discloses a plant-based yogurt analog comprising soybean isolate. R2 discloses the inclusion of sugar, soybean oil, corn starch, lecithin (emulsifier) in the yogurt analog. The fermented, plain, non-dairy yogurt has a pH in the range 4.4-4.6 (Examples 1-5).
Claims 26-27 is limited to fortification of the yogurt product with certain B vitamins and amino acids. Claim 29 is limited to inclusion of a buffering agent. Addition of nutrients such as vitamins and amino acids are motivated for their desirability as health promoting nutrients. It is also noted that lactic acid bacteria are fastidious organisms in that they require certain amino acids for growth and activity. In regular dairy yogurt such amino acids are provides by milk, however, in products of plant origin, addition of certain amino acids to stimulate bacterial growth is a modification well within one’s ordinary skill in the art.  Addition of a buffering agent to control the taste due to lactic acid production and emulsifier to incorporate oil would have also been motivated. Addition of such components would have been motivated due to the desirability and efficiency of these components. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the yogurt analog of R1 by incorporating other additives/ingredients commonly used in non-dairy yogurts. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a plant-based yogurt analog.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lestiyani et al. (J. Food Nut. Disor., 3:2 (2014, hereinafter R1) in view of Zare et al. (Food Sci. Technol. 45: 155-160 (2012), hereinafter R3)
R1 discloses a yogurt analogue whose protein content is in the range recited in claim 32. However, R1 is silent regarding the use of pea protein as recited in claim 34.
R3 discloses the use of pea protein in yogurt products. Table 3 depicts pH decrease  of the control and supplemented yogurt culture during fermentation. (page 158)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the protein system of R1 by incorporating pea protein as motivated by R3. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in producing a yogurt analogue comprising pea proteins as presently claimed. 
Response to Arguments
	In light of the new ground of rejections necessitated by amendments; Applicants’ arguments are moot. However certain arguments are responded to as follows:
	1.	Applicants argue that R1 does not disclose the concentration of protein in its yogurt.
	a.	R1 uses a soy-corn milk to produce the yogurt. In addition to the protein content of soy-corn milk which is between 3-10%, R1 adds 2.5% soy protein isolate. Please read R1 more carefully. Therefore, no hindsight is involved as alleged by Applicants.

	a.	Please see R1 at  Table 1 (page 2) disclosing pH and acidity of soy-corn yogurt.
	3.	Applicants argue that by supplementation of the medium a more complete fermentation is resulted and that is the basis for the present invention.
	a.	As mentioned in the rejection section of this action, lactic acid bacteria are fastidious organisms. An ordinary skill in the art would have supplanted the plant proteins with amino acids and vitamins to stimulate the growth of yogurt culture resulting in a more complete fermentation.
		Furthermore, Table 1 of R1 depicts pH of the product in the range 4.5-4.7 which is much lower that the alleged pH by Applicants.
	4.	Applicants argue that R2 does not disclose the complex amino acids and vitamins as recited in claims 26-27.
	a.	As mentioned above, lactic acid bacteria require certain amino acids and vitamins for growth. This fact is a conventional knowledge in the art. Applicants are referred to Abraham et al. (J. Dairy Sci. 76: 1498-1505 (1993)) for amino acid requirements of Lactobacillus bulgaricus (one of the yogurt cultures). It is clearly stated that L. bulgaricus has complex growth requirements that is met by proteolysis of casein in milk. However, it is evident that in a yogurt analogue not comprising high quality protein source as casein, amino acids and vitamins are necessary to support the growth and proliferation of yogurt lactic cultures. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention merely an easily predictable and achievable variation or combination of the prior art, then the invention likely would have been obvious.”).
		No claims are allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/HAMID R BADR/Primary Examiner, Art Unit 1791